Citation Nr: 1819452	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-42 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1965 to December 1967.            

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.      

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

A claim of entitlement to service connection for carpal tunnel syndrome was raised at the Veteran's December 2017 hearing before the Board.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and so, the Board does not have jurisdiction to decide that claim.  Therefore, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Tinnitus is causally related to the Veteran's active service.

2. The Veteran's bilateral eye disability is not etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a bilateral eye disability have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reported that he was exposed to large and small arms fire and cannon fire while serving aboard naval vessels.  

A review of the Veteran's DD Form 214 shows that he did in fact serve aboard the U.S.S. George C. Mackenzie, a Gearing-class destroyer.  The Board finds that the Veteran's report of hazardous noise exposure is consistent with his service aboard a naval destroyer.  Additionally, the Veteran has been granted entitlement to service connection for bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service. 

Service treatment records are silent for complaints of, treatment for, or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced symptoms of tinnitus while in active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of ringing in his ears and that they have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect.    

The Veteran was afforded a VA audiology evaluation in August 2012.  At that time, the examiner diagnosed tinnitus, but opined that it was not related to the Veteran's active service as the Veteran reported that he did not experience tinnitus until the 1990's, nearly 30 years following his separation from active service. 

The Board finds that the August 2012 VA audiology opinion is not adequate.  In this regard, the examiner failed to fully consider the Veteran's statements regarding onset and continuity of his symptoms.  The Veteran has reported that while his tinnitus did increase in severity in the 1990's, he has experienced symptoms since his active service.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.   

In sum, the Board has conceded that the Veteran sustained acoustic trauma during active service.  The Veteran has competently and credibly reported that he first experienced tinnitus during active service and that his symptoms have continued since that time.  The Veteran has a current diagnosis of tinnitus and the negative medical opinion of record is not competent evidence against the claim.  

Therefore, the board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise and as such, reasonably doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for a Bilateral Eye Disability

The Veteran contends that he has a bilateral eye disability that is related to his active service.  Specifically, he asserts that he experienced an in-service welding accident that resulted in his current bilateral eye disability.  

Service treatment records (STRs) show that in August 1966, the Veteran experienced cornea irritation.  However, the remainder of the Veteran's STRs are otherwise unremarkable for any complaints of, treatment for, or diagnosis of any eye disabilities during active service.  In fact, a June 1967 treatment note indicates that the Veteran's eyes were normal.  Moreover, in the Veteran's November 1967 separation examination report of medical history, the Veteran did not report any eye disabilities.  Further, a clinical evaluation at the time found his eyes were normal and there is no indication from the STRs that the Veteran's 1966 cornea irritation did not fully resolve without residuals.    

Post-service treatment records show that the Veteran was diagnosed with vein occlusion in his left eye in January 2003.  

In July 2013, the Veteran was afforded a VA examination to determine to nature and etiology of his bilateral eye disability.  The examiner confirmed the Veteran's 2003 diagnosis of retinal vein occlusion in the left eye and diagnosed neovascular glaucoma.  The examiner opined that the Veteran's eye disabilities were less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there were no permanent eye injuries or scarring observed that could have been incurred while welding.  

In an August 2013, the Veteran's claims file was sent to the VA Medical Center for an addendum opinion.  At that time, the examiner noted that a complete review of the Veteran's claims file had been conducted.  The examiner confirmed the July 2013 opinion and reiterated that there was no damage to the Veteran's eyes as a result of welding while in active service.  It was noted that the Veteran did have reduced vision in his left eye, as well as secondary glaucoma in the left eye.  It was the examiner's opinion that the reduced vision and glaucoma were the result of a retinal vein occlusion suffered in 2003 and were not caused by a welding injury during active service.   

The Board finds that the July 2013 and August 2013 VA opinions, together, are adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any specific medical findings to the contrary.  Therefore, the July 2013 and August 2013 VA opinions are the most probative evidence of record.

While the Veteran is competent to report observable symptoms of his bilateral eye disability, he is not competent to provide an opinion linking his bilateral eye disability to any in-service event.  An opinion of that nature would require medical knowledge, training, and expertise and is simply outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d 1372.  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral eye disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a bilateral eye disability is denied.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


